***********
Based upon information contained in I.C. File LH-0317 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Anthony Scott Futrell, was a Lieutenant with the N.C. Civil Air Patrol on 17 July 2002, the date of his death.
2. Decedent died on 17 July 2002, as a result of injuries sustained in an airplane crash while participating in a U.S. Airforce authorized mission, DENC 27011-02, conducting a drug surveillance flight in Chowan County, North Carolina.
3. N.C. Gen. Stat. § 143-166.2(c) provides that when applied to members of the Civil Air Patrol, "killed in the line of duty" is limited to those who are killed or die "while engaged in a State requested and approved mission."
4. In a Decision and Order filed in this case on 9 May 2003, the application for benefits was denied on the grounds that the evidence indicated that the mission on which decedent was killed was not a State approved mission, but was authorized by the Federal Government.
5. Subsequent to the issuance of the 9 May 2003 Decision and Order, decedent's surviving spouse obtained a ruling from the U.S. Department of Labor, case No. CP2000006, File No. DE9990-D-CL, denying her claim on grounds that the evidence shows that the mission which resulted in decedent's death was not an authorized DEA mission, but instead was a mission authorized by local law enforcement and the Civil Air Patrol.
6. In a decision entered on 15 December 2005, the Full Commission vacated the 9 May 2003 Decision and Order denying the application for benefits, on grounds that the evidence now shows that the mission on which decedent was killed was a State authorized mission.
7. Decedent is survived by his wife, Karen Player Futrell, who resided with decedent at the time of his death and for at least six months prior to that time. Decedent is also survived by two children, Christy Leigh Futrell, born 2 July 1985, and David Scott Futrell, born on 11 October 1989.
                                ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible employee of the Civil Air Patrol at the time of his death on 17 July 2002.
2. Decedent's death was the direct result of injuries incurred in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Karen M. Futrell, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 etseq.
                                ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $25,000.00 is hereby awarded to Karen M. Futrell as the qualified surviving spouse of Anthony Scott Futrell, payable as follows: the sum of $10,000.00 shall be paid immediately to Karen M. Futrell. Thereafter, the sum of $5,000.00 shall be paid annually to Karen M. Futrell as long as she remains unmarried until such time as the balance of all payments equal $25,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Karen M. Futrell becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the __ day of December, 2005.
                                     S/ ______________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/ ______________________ THOMAS J. BOLCH COMMISSIONER
  S/ ______________________ BERNADINE S. BALLANCE COMMISSIONER